Citation Nr: 1747437	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  17-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an disability rating in excess of 20 percent for degenerative arthritis of the spine, prior to July 31, 2015, and a rating in excess of 40 percent thereafter.

2. Entitlement to an compensable disability rating for right lower extremity radiculopathy, prior to July 31, 2015, and in excess of 20 percent thereafter.

3. Entitlement to a compensable disability rating for left lower extremity radiculopathy, prior to July 31, 2015, and in excess of 20 percent thereafter.

4. Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to September 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia.

In an August 2015 rating decision, the RO granted service connection and assigned separate 20 percent ratings for right and left lower extremity radiculopathy, and increased the rating for the back disability to 40 percent, all effective from July 31, 2015. Because the lower extremity radiculopathies are manifestations of the Veteran's service-connected back disability, the appeal encompasses ratings for those disabilities as well. See 38 CFR § 4 71a, Note (1) (2016). The issues before the Board are as shown on the title page. 

The Veteran appeared at an August 2017 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking increased ratings for his back and right knee disabilities. Examinations conducted to date in inadequate and new examinations are needed. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Examinations for the Veteran's back disability are inconsistent with the Veteran's records. The November 2013 VA examiner reported that the Veteran's range of motion (ROM) testing was performed without pain, and his repetitive testing results, times three were the same. The examiner also reported the Veteran did not have radiculopathy. However, a physical therapy report from September 2013 documents that ROM and strength testing could not be completed for the Veteran's low back and knees due to severe pain. 

The Veteran's records also document that he sought treatment from VA emergent care in March 2013, complaining that for two days he had right back pain that radiated down his right leg. In August 2013, the Veteran once again reported that he had low back pain shooting down his right leg for months. These statements are indicative of exhibiting signs of radiculopathy.

The September 2014, Disability Benefits Questionnaire (DBQ) for the spine completed by the Veteran's treating primary care physician (PCP) is also inadequate. The ROM portion of the DBQ is incomplete, and the hand written notes stating the Veteran had a ROM of 140 degrees for his back is inconsistent with the code that provides a normal range of motion for the spine is 0 to 90 degrees.

The VA examination in July 2015 is also inadequate. The examiner noted a diagnosis of intervertebral disc syndrome (IVDS), then reported findings that are inconsistent with the records. For example, the examiner reported that the Veteran's IVDS had resulted in at least six weeks of incapacitating episodes. Yet, there is nothing in the treatment records that shows the Veteran was ever prescribed bed rest by a physician for his back pain. The examiner further reported that the Veteran was no longer able to perform activities of daily living without assistance which includes bathing, toileting, inability to stand to cook or wash dishes for more than a few minutes at a time. In contrast, during his Board hearing in August 2017, the only assistance the Veteran reported was that, due to his right knee becoming stiff, he sometimes requires help from his son taking shoes and socks off and on. The examiner also reported that the Veteran has severe bilateral lower extremity radiculopathy.

Thus, a new VA examination of the Veteran's back is necessary to determine the extent of all manifestations and to determine when the Veteran's lower extremity radiculopathy began.

The Veteran also requires an examination for his right knee disability. The November 2013 examiner reported that the Veteran had full ROM without pain or assistive devices for his right knee disability. In November 2014, the Veteran's PCP completed a DBQ for the Veteran's knee stating that his range of motion was 0 to 60 with pain, and that the Veteran uses bilateral knee braces with hinges. His PCP also reported that the Veteran has a right meniscal tear to his knee and he has pain to the soft tissues and joint line of both knees. The PCP reported that he was unable to test the Veteran for knee instability, but the Veteran did not have subluxation or a dislocation.

During the April 2017 examination, the examiner reported that the Veteran underwent surgical debridement of his meniscal tear. Additionally, although the Veteran experienced pain during testing he demonstrated full ROM. The examiner also reported that the Veteran did not experience flare-ups and he had knee pain upon palpation. The examiner also documented that the Veteran did not have knee instability or subluxation and that although he regularly wears knee braces they are worn for knee protection. 

At his August 2017 Board hearing, the Veteran reported that he falls "all of the time" because his "knee does lock up." The Veteran also testified that he wears knee braces to keep his knee from going left or right and to prevent him from falling. The Veteran's testimony is indicative that he does have instability issues with his right knee. During the Veteran's hearing he also stated that somedays he not able to bend his knee due to pain and stiffness. Since the Veteran describes conditions very different than reported in the April 2017 VA examination opinion, such as, having flare-ups, experiencing a locked knee and wears knee braces to make his knee stable, a new examination is necessary to provide an examination that accurately addresses the effects of the Veteran's right knee disability has upon him. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for the appropriate VA examination to assess the severity of his service-connected low back disability. Copies of all pertinent records should be made available to the examiner for review. All necessary diagnostic testing should be performed.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the low back disability. The appropriate DBQs should be filled out for this purpose, if possible. 

Based on the examination and review of the record, to include a copy of this remand, the examiner is to address the following:

(a) If the Veteran is diagnosed with IVDS, does he experience any incapacitating episodes?  The examiner is advised that VA defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
(b) Specifically discuss the Veteran's functional loss in terms of range of motion during a flare-up. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale explaining why speculation is required.

(c) Review the record and identify the current severity of the lower extremity radiculopathy and when any diagnosed radiculopathy became evident along with the initial severity.

The examiner should consider, and discuss as necessary, the March 2013 and August 2013 medical records where the Veteran reports back pain that radiates down his right leg. 

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination. 

2. Schedule the Veteran for the appropriate VA examination to assess the severity of his service-connected right knee disability. Copies of all pertinent records should be made available to the examiner for review. All necessary diagnostic testing should be performed. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right knee disability. The appropriate DBQs should be filled out for this purpose to include whether there is painful range of motion during initial and repetitive testing, if possible. 

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.

The examiner should consider, and discuss as necessary, the Veteran's reports that he wears knee braces to keep his knee stable and prevent it from locking.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


